The Surrogate.—While the county judge has power to direct my examination as to the property of the heir in my hands, he clearly has no power to interfere with my disposal of the fund as by the statute I am directed. If, at the time of the sale of the premises, the judgment had been a lien thereon, it would have been my duty to pay the money in question to the judgment creditor. (Clocke v. Igglesden, 3 Redf., 389.) But it never has been a lien, and she has never had any interest in the premises sold. (2 R. S., 107, § 43.)
Whatever, therefore, may be the result of my exami*357nation, I must, nevertheless pay the money to the heir, if he present himself, or to such person as may be appointed, on supplemental proceedings, to receive it.